Case 1:19-cv-02309-LGS Document 3 Filed 03/14/19 Page 1 of 1

AO 440 (Rc\'. 06/12) Summons in a Ci\!il Acuon

 

UNITED STATES DISTRICT COURT
rat-the

Southern District of New York

l\/lARUG/\ Ll_lGUlCOTA,
on behalf of herself and FLSA Collective P|aintiffs

 

P[ainll"§"/'S)

v. Civil Action No.

CARA NAll_S, lNC. d/b/a Cara NailS
and EUN Hl HONG

 

. 1

1)¢/2’)1(/0)11(§)
SUMMONS lN A CIVIL ACTION

TOZ _/Defé)idanf"s name and address) EUN Hi HONG
C/O CARA NAll_S, lNC.
1722 FlRST A\/ENUE
NeW York, New Yorl<, 10128

A lawsuit has been filed against you.

Within Zl days after service ofthis summons on you (not counting the day you received it) _ or 60 days ifyou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a`)(Z) or (3) - you must serve on the plaintiff an answer to the attached complaint ora motion under Rule 12 of
the Federal Rules ol`Ci\/il Procedure. The answer or motion must be served on the plaintiff or plaintii`l”s attorney,
whose name and address are: C.K. l_ee, Esq.

l_ee l_itlgatlon Group PLLC

30 East 39th Street, Second Floor
New York, |\lY 10016

Tel: (212) 465-1188

ll you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK ()F COURT

Date: j _ _ j

 

Signalu/'e Q/`(`,'le/'/r 0/' l)€/Jm_\-‘ C'/t’r/\'

